 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is, therefore, a type of unit specified in the Act, and is presump-tively an appropriate type of unit."However, the appropriateness ofa broad unit does not preclude the appropriateness of a smaller onewhere there are, as here, factors that show that the smaller unit mayalso be appropriate.'Thus, the Elkhart plant operations and theemployees there are under the separate direction and supervision of aresident plant manager.The payroll for its production and mainte-nance employees is maintained in its own office, and there is little, ifany, interchange of employees between the two plants which are about120 miles apart.Also, like an employerwide unit, a plantwide unit ispresumptively appropriate."Moreover, the Board normally permitsemployees at a new plant to decide whether or not they wish to beseparately represented .9Accordingly, we believe that, in these cir-cumstances, either a unit limited to the Elkhart employees, or a two-plant unit, may be appropriate for purposes of collective bargaining.But, before making any final unit determination, we shall first ascer-tain the desires of the employees as expressed in the election directedhereinafter.Accordingly, we shall direct an election in the follow-ing voting group : all production and maintenance employees em-ployed at the Employer's Elkhart, Indiana, plant, excluding allclerical and confidential employees, guards, foremen and superin-tendents, and all other supervisors as defined in the Act.5.If a majority of the Employees vote for the Petitioner, theywill be taken to have indicated their desire to constitute a separateunit, and the Regional Director is instructed to issue a certification ofrepresentatives to the Petitioner for that unit, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. If a majority of the Employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be represented by the Intervenor as part of an employer-wide, two-plant unit and the Regional Director will issue a certifica-tion of results of election to that effect.[Text of Direction of Election omitted from publication.]e SeeBeaumont Forging Company,110 NLRB 2200,2201-2202.7See FTV.Saybolt&Company,105 NLRB 510, 512BeaumontForging Company,supra.0Flemenq &Sons,Inc.,118 NLRB 1451,1453;Rockingham Poultry Cooperative, Inc.,113 NLRB 376, 378.Swift & CompanyandUnited Packinghouse Workers of America,AFL-CIO, Petitioner.Case No. 17-RC-2877. July 13, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,124 NLRB No. 14. SWIFT & COMPANY51hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.The Petitioner requests an election in a unit limited to the pro-duction and maintenance employees at the Employer's Kansas City,Kansas, meatpacking plant. The Employer agrees to the appropriate-ness of the unit requested, but the Intervenor contends that only amultiplant unit of all employees covered by the Brotherhood's masteragreement with the Employer is appropriate.The Employer operates dairy plants, poultry plants, branch houses(sales units), and meatpacking plants throughout the United States.Of the Employer's 46 to 48 meatpacking plants, 44 to 45 are organized,contracts with various unions covering employees in different types ofunits.Among these, the Employer has master contracts with thraedifferent International Unions.A master agreement with the Peti-tioner covers about 55 percent, and an agreement with another unionnot involved herein covers about 25 percent, of the Employer's meat-packing plants and truck distribution terminals.The Brotherhood's first master agreement with the Employer wasexecuted in 1943 and covered all plants whose employees were repre-sented by that Union.Other plants have been added to or dropped.from coverage as the Brotherhood or its locals won or lost Boardelections conducted in individual plant units.At present, the agree-ment covers 14 plants,' including the Kansas City plant. The Brother-hood also represents employees at the Employer's Brooks bolognaplant,Lebanon, Pennsylvania., who are not covered by the masteragreement.Prior to the negotiation of master agreements, each of the Brother-hood's Locals covered elects one member of the National Negotiating1The Employer and the Intervenor,National Brotherhood of Packinghouse Workers(herein called the Brotherhood)on behalf of itself and its Local 12,contend that a masteragreement,effective from September 24, 1956, to September 1, 1959,isa bar.As theagreement is of unreasonable duration,and had been in effect for over 2 years when thepetitionwas filed on December 17, 1958, we find that it is not a bar.Pacific CoastAssociation of Pulp and Paper Haitutaeturers,121 NLRB 990.2 The covered plants are located in Harrisburg,Pa. ; Fort Worth,Tex. ; So. St.Joseph,Mo. ; KansasCity, Kans. ;Dodge City, Kans.;Independence,Kans. ;JeffersonCity,Joplin,and Springfield,Mo. ; Wichita, Kans. ; St. Louis, Mo. ; Marshalltown,Iowa ; San Antonio,Tex. ; Lake Charles, La. (truckdrivers only).Salina and Liberal,Kans.,truck terminals,listed in the master agreement as covered,have been closed.Dock checkers at St. Louis,Mo., listed as covered,are no longer represented by the Intervenor. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee, which has authority to execute agreements, subject to rati-fication by a majority of the members covered.The Committee de-termines bargaining policy and elects a spokesman, usually the presi-dent of the Brotherhood,Members of the Committee also take anactive part in negotiations.The Employer's negotiating is done byitsgeneral superintendent and his staff.Master agreements aresigned by the national officers of the Brotherhood and the generalsuperintendent.While the recognition clause of the master agreement is not al-together clear, it appears to extend recognition to the Brotherhoodfor the employees in all the plants listed in the agreement, and to theLocal in each plant as the representative of the employees therein.The agreement throughout refers to the "bargaining units" covered,and contains an exhibit in which each individual plant unit is de-scribed as found appropriate by the Board in various election pro-ceedings.The distribution terminal units include truckdrivers only ;one plant unit description includes production and maintenance em-ployees but specifically excludes truckdrivers; and still another unitdescription includes only truckdrivers at a plant where the other pro-duction and maintenance employees are represented by a differentunion.The Kansas City plant unit is described as including the pro-duction and maintenance employees, and as represented by Local 12,which Local also represents 6 of the other 13 plants presently covered.The current master agreement contains provisions regarding sen-iority,guaranteed workweek, fringe benefits, holidays, vacations,leaves of absence, grievances, safety and health, hours, and deathbenefits.The agreement does not contain wage rates, but providesfor specific increases in "wage rates now in effect."No written wageagreements are in evidence, but testimony was presented to the effectthat while base pay rates are substantially the same in all plants, thereare geographical differences, and that interplant inequities are occa-sionally adjusted by negotiations between the Brotherhood's nationalofficers and the general superintendent.The master agreement pro-vides for local plant option as to whether to follow the seniority pro-visions of the master contract or negotiate a different local seniorityagreement. In addition, it provides for local negotiation of new jobrates, substitutions for designated holidays and weekly workdays,relief periods, and meal allowances.Attached to the master agree-ment are supplemental agreements, executed simultaneously with themaster agreement, changing various provisions with respect to theindividual plants covered.At the same time, the Employer and theBrotherhood negotiated a separate agreement providing for termina-tion of the master agreement as to the employees in any bargainingunit for whom the Board might certify a different representative ordecertify the Brotherhood.Local negotiations have resulted in many SWIFT & COMPANY53.supplemental agreements applicable to individual plants, as providedfor in the master agreement.'The master agreements between the Brotherhood and the Employerexpress no intention by the parties to effect a consolidation of theseparately certified local plant units into one multiplant unit.Therecord contains evidence, in the form of testimony, that the Employernever intended that the identity of the individual plants would be lost.The Brotherhood presented no evidence in this proceeding as to itsintent.However, the Brotherhood and its various locals have par-ticipated in many Board representation proceedings during the past15 years, including three proceedings involving the Kansas City plant,and have never previously contended that the master agreements hadrendered separate plant units inappropriate.4That the Brotherhoodin fact shared the Employer's intent to preserve the individual unitsis demonstrated by the position it took to that effect in a prior Boardproceeding involving the Kansas City plant (117 NLRB 16) when itaverred that individual plants were considered separate and distinctunits under the master agreement.Many features of the master agree-ments themselves are consistent with this evidence as to the intent ofthe parties, indicating that the negotiation of the agreements wasmerely for convenience in bargaining for whatever local units repre-sented by the Brotherhood or its locals the parties agreed to include;e.g., although the Brotherhood is recognized as the overall representa-tive, individual Locals are recognized for the separate "bargainingunits."Of additional significance is the absence of base pay rates forthe employees covered, and the fact that seniority is on a plant anddepartmental basis. Individual plant unit status is also preserved byspecial provisions in the master -agreement covering individual plantsonly, local supplemental agreements, and the supplemental agreementto delete from coverage plants for which the Brotherhood or its Localslose their certifications.Also, original separate plant unit certifica-tion lines are preserved in the composition of the Brotherhood'sNational Negotiating Committee for the determination of bargainingpolicy.Under these circumstances, we find that the bargaining his-tory fails to establish that the multiplant unit is alone appropriate.Nor would such a unit correspond with any functional, administra-tive, or geographical grouping of plants within the Employer's or-ganization.There is no functional integration of operations, no3The provisions of the master agreements of the three International Unions whichrepresent most of the employees of the Employer'smeatpacking plants are similar, ingeneral, except that the Brotherhood's agreement converts clothes-changing time andclothing allowance into wages, and computes vacation pay on a different basis.units in 30 Board proceedings involving the Employer's meatpacking plants.Althoughunit stipulations in prior proceedings are not dispositive of the issue of appropriateness,we consider the Brotherhood's failure to raise the multiplant issue,under these circum-stances,to be evidence of its intent,and belief,that the separately certified units had notbeen merged by the execution of the master agreements. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee interchange, and few, if any, transfers. Seniority is on aplant and departmental basis.We therefore find that the single-plantunit requested is appropriate.5Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sKansas City, Kansas, meatpacking plant, including truckdrivers; butexcluding receiving office employees, research laboratory employees,time and employment office employees, plant protection employees(policemen, watchmen, matrons, bell pullers, and firemen), office cleri-cal employees, plant clerical employees, cashier in employees' store,credit union employees, reship clerk, draftsmen, standards departmentemployees, general office employees, brick masons, superintendent,assistant superintendent, division superintendents, night superintend-ent, general foremen, foremen, foreladies, assistant foremen, and allother supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]MEMBER RODGERS,dissenting:Upon the record as a whole it has been established to my satisfac-tion that a definable multiplant unit, based upon bargaining history,is presently in existence.Cf.General Motors Corporation, CadillacMotor Car Division,120 NLRB 1215. For this reason, I would dis-miss the petition.5 Radio Corporation of America,121 NLRB 633;American Can Company,109 NLRB1284;Hygrade Food Products Corporation,85 NLRB 841.General Motors Corporation,Cadillac Motor Car Division,120 NLRB 1215, relied on by the Intervenor, is distinguish-able from the instant case because there the contracting union was substantially the onlyunion representing the employer's employees.The members of the contracting unions'bargaining committee were selected by groups of employees which cut across plant unitlines,and the multiplant unit 'found appropriate covered all employees represented bythe union and was companywide and nationwide in scope.0 The parties agreed to the composition of the unit.Benjamin Franklin Paint and Varnish Company Division ofUnited Wallpaper,IncorporatedandOil,Chemical and AtomicWorkers International Union,AFL-CIO,Petitioner.Case No.4-RC--3813.July 14, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Katherine W. Neel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.124 NLRB No. 3.